Citation Nr: 0902010	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  99-08 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right shoulder 
strain.

2.  Entitlement to service connection for left ankle strain.

3.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In February 2003, the veteran attended a hearing before the 
undersigned at the RO.   The transcript of the hearing is 
associated with the claims file.

In September 2003 and September 2006, the Board remanded the 
veteran's appeal for further evidentiary development.

A review of the claims files shows that the veteran, in 
December 2004, raised claims for service connection and/or 
applications to reopen claims of service connection for a 
neuropsychiatric disorder, a cervical spine disorder, and a 
low back disorder.  Similarly, in August 2003, he also raised 
claims for service connection and/or applications to reopen 
claims of service connection for residuals of a head injury, 
eye disabilities, knee disabilities, a right hip disability, 
bilateral hearing loss, and tinnitus.  These issues are not 
currently developed or certified for appellate review.  






FINDINGS OF FACT

1.  The veteran's current right shoulder disability was first 
demonstrated many years after service and has not been shown 
to have had its onset during service or to be in any way 
causally related to service.  

2.  A current left ankle disability is not related to any 
disease or injury in service.  

3.  While the veteran had inservice head trauma; there is no 
competent evidence that the veteran has a current chronic 
disability manifested by chest pain.

4.  Service connection has been granted for callosities of 
both feet, currently evaluated as 10 percent disabling; a 
right ankle sprain, currently evaluated as 10 percent 
disabling; hammer toe, right second toe, currently evaluated 
as 0 percent disabling; and hammer toe, left second toe, 
currently evaluated as 0 percent disabling.  The veteran's 
combined schedular rating is 20 percent.  

5.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
strain are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1101, 1131, 5103, 5103A, 
5107; 38 C.F.R. § 3.303. 

3.  A current chronic disability manifested by chest pain was 
not incurred in or aggravated by military service and may not 
be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  However, for 
claims pending on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate the fourth requirement.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the RO in 
October 2006 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
records pertinent to his claimed condition.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claim on appeal.

In the October 2006 letter, the RO notified the veteran of 
the evidence needed to substantiate his claim for TDIU.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  However, the letter 
did not inform the veteran of the evidence needed to 
substantiate his claims for service connection.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The veteran demonstrated actual knowledge the evidence needed 
to substantiate his claims for service connection.  In this 
regard his representative noted the elements of service 
connection in an August 2008 Post-Remand Brief. 

The veteran also had substantial time after the statement of 
the case to submit additional argument and evidence and to 
request a hearing.  He testified in February 2003.  He thus, 
had a meaningful opportunity to participate in the 
adjudication of his claim.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his veteran's status and the 
October 2006 letter contained notice on the second and third 
Dingess elements.  The October 2006 letter also provided 
notice on the rating and effective date elements.  

There was a timing deficiency with the October 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson.  The timing deficiency with regard to 
this letter was cured by readjudication of the claim in an 
October 2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in June 1985, October 
1991, May 1996, July 1997, April 1998, May 1998, February 
2001, June 2004, February 2007 and May 2007.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

If a chronic disease is shown in service, and at any time 
thereafter, no matter how remote in time, service connection 
will be conceded.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Entitlement to service connection for right shoulder 
strain.

The veteran's service medical records are negative for 
treatment or complaints related to a right shoulder injury.

In April 1992, the veteran presented to the Hamilton 
Chiropractic Center as a result of injuries sustained in a 
slip and fall that occurred earlier that month.

The veteran underwent an orthopedic consultation in January 
1993 at the Pennsbury Pain Center.  It was noted that the 
veteran was injured in a fall in April 1992.  He presented 
with complaints of neck, shoulder and lower back pain.  The 
diagnosis was a bilateral shoulder girdle and strain.

A December 1999 MRI revealed a Hill-Sach's deformity with a 
strong suspicion for a partial tear of the rotator cuff 
tendon.

In May 2002, the veteran presented to the East Orange, VA 
Medical Center (VAMC) with reports of chronic neck, shoulder 
and back pain since 1978.

X-rays of the veteran's right shoulder in June 2004 revealed 
a normal examination.

The veteran underwent a VA examination in June 2004.  The 
examiner noted than an MRI of the shoulder in December 1999 
reported heel deformity, acromiclavicular joint changes, 
capsular thickening and small fluid in subdeltoid bursa.  The 
diagnosis was mild capsulitis and degenerative arthritis of 
acromioclavicular joint with minimal limitation and terminal 
pain.  The examiner noted that the claims file did not show a 
history of trauma to the right shoulder in service but did 
report a slip and fall injury in April 1992.  The examiner 
concluded that it was as least as likely as not that the 
veteran did not have a service-connected disability for his 
right shoulder.

VA treatment records dated up to May 2006 do not show 
evidence related a right shoulder condition to the veteran's 
service.

In February 2007 a VA examiner performed a records review.  
The examiner stated that after a review of the new evidence 
submitted since the June 2004 VA examination, no evidence was 
seen suggesting that the veteran's right shoulder problems 
related to his time in service.

Analysis

The record indisputably documents a current right shoulder 
condition as mild capsulitis and degenerative arthritis of 
acromioclavicular joint with minimal limitation and terminal 
pain of the right shoulder has been diagnosed.

However, the service medical records do not document a right 
shoulder injury in service.  Additionally, there is no 
competent evidence linking the current right shoulder 
condition to service.  The records show no right shoulder 
condition until approximately 13 years after service when the 
veteran reportedly suffered a slip and fall injury.  While 
the veteran has reported a continuity of symptomatology, the 
record does not otherwise document such continuity. 

The only competent evidence of a link between the current 
disability and service consist of the veteran's reports of 
right shoulder pain since service.  His reports must be 
weighed against the competent medical opinion.  The June 2004 
and May 2007 VA examiners concluded that it was not as likely 
as not that the current right shoulder disability was a 
consequence of military service.

As a lay person, the veteran is not competent to render an 
opinion that the right shoulder condition is related to an 
injury or disease in service.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The medical records do not contain any evidence that the 
current right shoulder condition is related to any disease or 
injury during service.  All of the veteran's examinations 
make no mention of an in-service injury.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

As the veteran has a diagnosis of degenerative joint disease, 
service connection may be granted if that disease was 
manifested to a compensable degree within one year of 
separation from service, or in service and at any time 
thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  However, there is no evidence of degenerative 
joint disease in service or within one year of separation 
from service.

The preponderance of the evidence is against a finding that 
current degenerative joint disease of the right shoulder is 
related to his service, or that it became manifest within a 
year of his discharge from active service.  The first 
diagnosis of degenerative joint disease in the right shoulder 
was in June 2004, more than 25 years after the veteran's 
discharge from active duty.  

As the record does not show that the veteran had arthritis 
within a compensable degree within one year of his discharge 
from active duty, the weight of the evidence is also against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

That doctrine, however, is not applicable in this case 
because there is no evidence of an in service disability, 
there is no competent evidence of a nexus between the current 
disability and service, and the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.  


II.  Entitlement to service connection for left ankle strain.

Factual Background

The service treatment record shows that in  December 1978, 
the veteran reported pain in the right ankle and that he had 
injured it one month earlier.  The diagnosis was old ankle 
sprain.

In April 1979 the veteran presented with complaints of right 
ankle pain that he experienced for the past 3 days.  He 
stated that he had twisted his ankle while running.  A May 
1979 entry noted a history of a right ankle problem with 
resolving symptoms, no swelling or discoloration.

The veteran underwent a VA examination in April 1983.  The 
veteran was diagnosed with a healed sprain of the right 
ankle, painful callosities over the balls of his feet and 
asymptomatic pes planus of both feet.  

The veteran underwent a VA examination in June 1985.  The 
diagnosis was callosities of both feet.

The veteran underwent a VA examination in October 1991.  The 
diagnosis was painful callosities of both feet.

The veteran underwent a VA examination in May 1998.  The 
veteran presented with complaints of pain in both his feet 
that he had experienced since an injury in 1978.  On 
examination, tenderness was noted in both ankles.  The 
diagnosis was pes planus of both feet.

The veteran again underwent a VA examination in February 
2001.  The veteran reported that he could not run and had 
difficulty going up and down stairs.  An examination of both 
ankles revealed preserved bone mineral density.  Bony 
alignment and articular spaces were anatomic and no 
proliferative changes were demonstrated.  There were no 
fractures.  The diagnosis was status post surgeries to second 
toe, bilaterally.

The veteran again underwent a VA examination in June 2004.  
The veteran presented with complaints of pain in the bottom 
of both feet and pain in the ankle.  The diagnosis was 
plantar fasciitis of the left ankle and foot and degenerative 
arthritis of the first metatarsophalangeal bilaterally.  The 
examiner noted that the claims file did not show any trauma 
or disease in the left ankle in service as it showed trauma 
to the right ankle in 1978.  The examiner concluded that it 
was not as likely as not that the veteran's left ankle 
disability was incurred in service.

A VA examiner reviewed the clams file in March 2007.  The 
examiner stated that no evidence was seen suggesting that the 
veteran's left ankle complaints related to his time in 
service.  The diagnosis remained plantar fasciitis.

Analysis

The record documents a current left ankle condition as the 
veteran has been diagnosed as having plantar fasciitis.


There is no competent evidence linking the current left ankle 
condition to service.  Additionally, the June 2004 and March 
2007 VA examiners concluded that it was not as likely as not 
that the veteran's left ankle disability was incurred in 
service as no evidence was seen suggesting that the veteran's 
left ankle complaints related to his time in service.  

As a lay person, the veteran is not competent to render an 
opinion that the left ankle condition is related to an injury 
or disease in service.  Grottveit v. Brown, supra;  Espiritu 
v. Derwinski, supra.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


III.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

Factual Background

The veteran's service medical records were negative for 
treatments or complaints of chest pain.

The veteran underwent a VA examination in March 1980.  The 
examiner noted that the veteran had good heart sounds and no 
murmurs.

A November 2000 chest X-ray was negative.

The veteran underwent another VA examination in June 2004 for 
his respiratory system.  The veteran presented with 
complaints of sore throat and pain on opening his jaw.  The 
examiner noted that the veteran was a smoker with a history 
of substance abuse.  Chest X-rays revealed no radiographic 
evidence for acute cardiopulmonary disease.  The examiner 
noted that the veteran has a history of bronchitis and 
bronchial asthma which resolved in December.

The veteran again underwent a VA examination in February 2007 
for his respiratory disorders.  The examiner noted that the 
veteran had smoked a pack a day of cigarettes starting at the 
age of 14.  He was an active smoker.  He presented with 
complaints of chest pain and neck pain which began after 
trauma to his head in 1977.  He reported being diagnosed with 
an upper respiratory infection in the past.  He complained of 
shortness of breath since the accident.  X-rays in April 2006 
revealed no acute infiltrate and clear lungs.  A pulmonary 
function test (PFT) revealed mild restrictive defect.  The 
diagnosis was chest pain which was most likely 
musculoskeletal in etiology.  The examiner stated that there 
was no lung condition identified at that time.  It was less 
likely than not that the veteran currently had a lung 
condition, claimed as a chest pain, associated with injury, 
disease, or event noted during the veteran's military 
service.  The examiner noted that the veteran's PFT was not 
significant in terms of lung pathology and his chest X-ray 
was normal.

Analysis

The veteran claims that his chest pain was a result of an in-
service head trauma. 

However, the February 2007 VA examination revealed that the 
veteran had no lung condition at the present time as the 
chest X-rays were negative.

In order to establish service connection, a claimant must 
have a current disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  To constitute a current disability, there 
must be evidence of the claimed condition at the time of the 
claim for benefits, as opposed to some time in the distant 
past.  Gilpin v. Brown, Id.  The veteran claimed entitlement 
to service connection in August 1998, and there was no 
evidence of a current disability at that time, nor has there 
been evidence of a current disability since that time.

The Board has considered the veteran's complaints of chest 
pain, and the notation of musculoskeletal pain on VA 
examination in February 2007.  However, the Court has held 
that a symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 
1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22 (1998) 
(holding that there was no objective evidence of a current 
disability, where the medical records showed the veteran's 
complaints of pain, but no underlying pathology was 
reported).

In this case, there has been no competent diagnosis of a 
current chest disability supported by objective evidence of 
any underlying pathology or clinical disability.  While the 
veteran is competent to report symptoms, such as pain, as a 
layperson, he is not competent to diagnose an identifiable 
underlying malady or condition regarding the chest pain. 
Grottveit v. Brown, supra,  Espiritu v. Derwinski, supra.

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.

In the absence of competent current findings of a chest or 
lung disability underlying the complaints of chest pain, the 
elements of a successful service connection claim are not 
satisfied.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the- 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra. 


IV.  Entitlement to a total rating based on individual 
unemployability (TDIU).

Applicable laws and regulations in TDIU claims

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above- 
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a). 

Analysis

The veteran is service-connected for callosities of both 
feet, currently evaluated as 10 percent disabling; a right 
ankle sprain, currently evaluated as 10 percent disabling; 
hammer toe, right second toe, currently evaluated as 0 
percent disabling; and hammer toe, left second toe, currently 
evaluated as 0 percent disabling.  The veteran's combined 
schedular rating is 20 percent.  His evaluation does not meet 
the criteria that a veteran must have one service-connected 
disability rated at 60 percent or higher or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher.  As such, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b). Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non- 
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the service-connected disabilities.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment. 

While at his February 2003 hearing, the veteran testified 
that he had not worked since 1983, the February 2007 VA 
examiner noted that the veteran was currently doing laborer-
type work.  Additionally, there simply is no evidence that 
the veteran's service-connected disabilities produce any 
appreciable impairment to employment.

The Board is aware of the veteran's claims about difficulty 
with employment.  However, the veteran, as a layperson, is 
unable to provide competent testimony as to matters which 
require medical expertise, such as the nature, extent, and 
etiology of the veteran's disabilities.  See Espiritu v. 
Derwinski, supra.  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, supra; 38 U.S.C.A. § 5107(b).   

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for right shoulder strain 
is denied.

Entitlement to service connection for left ankle strain is 
denied.

Entitlement to service connection for a chronic disability 
manifested by chest pain is denied.

Entitlement to a total rating based on individual 
unemployability (TDIU) is denied. 




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


